Name: Council Regulation (EEC) No 3632/88 of 18 November 1988 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 88 Official Journal of the European Communities No L 323 / 15 COUNCIL REGULATION (EEC) No 3632 / 88 of 18 November 1988 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES , sectors , suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially , particularly since the goods in question are produced in the Community , and in the other cases to suspend them totally ; Whereas , in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them . These suspensions shall be valid from 1 January to 30 June 1989 . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1988 . For the Council The President V. PAPANDREOU No L 323 / 16 Olhcial Journal ol the turopean communities 28 . 11 . 88 ANNEX CN code Description of goods Autonomous duties (% ) ex 0302 69 95 ex 0303 79 99 Red Snapper (Lutjanus Purpureus) 0 ex 0303 10 00 ex 0303 22 00 Salmon , frozen and headless , for the processing industry for manufacture into pastes or spreads ( a) 0 ex 1212 20 00 Seaweeds and other algae , for the processing industry , other than for the production of animal fodder ( a ) 0 ex 1604 11 00 ex 1604 20 00 Salmon for the processing industry for manufacture into pastes or spreads (a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursant to the relevant Community provisions .